Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this "Agreement") is dated as of October 27, 2009 (the "Closing Date") between Telanetix, Inc., a Delaware corporation ("Seller"), and Mike Venditte, an individual ("Purchaser"), with respect to the following facts: A.Seller owns all of the issued and outstanding membership interests (collectively, the "Interests") of each of (i) AVS Installation Limited Liability Company, a New Jersey limited liability company ("AVS") and Union Labor Force One Limited Liability Company, a New Jersey limited liability company ("ULF" and together with AVS, the "Companies"). B.Seller wishes to sell to Purchaser, and Purchaser wishes to purchase from Seller, the Interests, subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the covenants contained in this Agreement, and intending to be legally bound, Seller and Purchaser agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings set forth in this Section 1.1: "Action" means any claim, action, cause of action, demand, lawsuit, arbitration, inquiry, audit, notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of any nature, civil, criminal, administrative, regulatory or otherwise, whether at law or in equity. "Affiliate" means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such term is used in and construed under Rule 405 promulgated under the Securities Act. "Business Day" means Monday through Friday, excluding any day of the year on which banks are required or authorized to close in the State of Washington. "Company" means each of AVS and ULF. "Governmental Entity" means any foreign, federal, state, municipal or local government, governmental, regulatory or administrative authority, agency, instrumentality or commission or any United States court, tribunal, or judicial or arbitral body of any nature; or any United States body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature. "Law" means any United States federal, state, municipal or local statute, law, ordinance, regulation, rule, code, executive order, injunction, judgment, decree or other order of any Governmental Entity. "Losses" means losses, damages, liabilities, deficiencies, Actions, judgments, interest, awards, penalties, fines, costs or expenses of whatever kind, including reasonable attorneys' fees and the cost of enforcing any right to indemnification hereunder and the cost of pursuing any insurance providers; provided, however, that "Losses" shall not include punitive damages, except in the case of fraud or to the extent actually awarded to a Governmental Entity or other third party. 1 "Person" means an individual, sole proprietorship, partnership, joint venture, trust, unincorporated association, corporation, limited liability company, entity or Governmental Entity. "Post-Closing Tax Period"means any taxable period beginning after the Closing Date and, with respect to any taxable period beginning before and ending after the Closing Date, the portion of such taxable period beginning after the Closing Date. "Post-Closing Taxes"means Taxes of the Companies for any Post-Closing Tax Period. "Pre-Closing Tax Period"means any taxable period ending on or before the Closing Date and, with respect to any taxable period beginning before and ending after the Closing Date, the portion of such taxable period ending on and including the Closing Date. "Pre-Closing Taxes"means Taxes of the Companies for any Pre-Closing Tax Period. "Sales Taxes" means all federal, state, local, foreign and other sales and use taxes, fees, assessments or charges of any kind whatsoever related to sales made by either of the Companies on or after October 1, 2009, together with any interest, additions or penalties with respect thereto and any interest in respect of such additions or penalties. "Taxes"means, except for Sales Taxes, all federal, state, local, foreign and other income, gross receipts, sales, use, production, ad valorem, transfer, franchise, registration, profits, license, lease, service, service use, withholding, payroll, employment, unemployment, estimated, excise, severance, environmental, stamp, occupation, premium, property (real or personal), real property gains, windfall profits, customs, duties or other taxes, fees, assessments or charges of any kind whatsoever, together with any interest, additions or penalties with respect thereto and any interest in respect of such additions or penalties. "Tax Return"means any return, declaration, report, claim for refund, information return or statement or other document relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. "Transaction Documents" means this Agreement and the other agreements contemplated hereby. ARTICLE II PURCHASE AND SALE 2.1Purchase & Sale.Upon the terms and subject to the conditions set forth herein, substantially concurrent with the execution and delivery of this Agreement by the parties hereto, Seller agrees to sell to Purchaser, and
